PER CURIAM:
Allan A. Petersen, a federal prisoner, filed a civil rights complaint pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Petersen appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss his retaliation claim for failure to state a claim upon which relief may be granted and the remaining claims without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Petersen v. Gutierrez, No. 3:06-cv-00072-IMK, 2007 WL 1089089 (NJD.W.Va. Mar. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.